UNPUBLISHED ORDER
                     Not to be cited per Circuit Rule 53


              United States Court of Appeals
                        For the Seventh Circuit
                        Chicago, Illinois 60604
                     Submitted July 29, 2006
                     Decided August 15, 2006

                                  Before

               Hon. RICHARD D. CUDAHY, Circuit Judge

               Hon. FRANK H. EASTERBROOK, Circuit Judge

               Hon. DANIEL A. MANION, Circuit Judge


UNITED STATES OF AMERICA,                       Appeal from the United
      Plaintiff-Appellant,                      States District Court
                                                for the Eastern
No. 05-4040                  v.                 District of Wisconsin.

RAMON M. REYES-SANCHEZ,                         No. 04 CR 45
      Defendant-Appellee.                       J.P. Stadtmueller,
                                                Judge.



                                  Order

     The district court gave Ramon Miguel Reyes-Sanchez a
sentence substantially below the range recommended by the
Sentencing Guidelines, and the United States has appealed.

     The district judge's principal consideration was that the
Attorney General has not authorized a "fast track" sentencing
program for immigration offenses in the Eastern District of
Wisconsin. After the district court sentenced Reyes-Sanchez,
however, we held that this is not a proper ground for reducing a
sentence. See United States v. Galicia-Cardenas, 443 F.3d 553
(7th Cir. 2006); see also United States v. Martinez-Martinez,
442 F.3d 539 (7th Cir. 2006).

     The district judge suggested that his decision had been
influenced in part by a belief that lower sentences given to
defendants in other districts create unacceptable disparity and
No. 05-4040                                           Page 2

that the Guidelines give too much weight to prior convictions.
We held in United States v. Boscarino, 437 F.3d 634, 638 (7th
Cir. 2006), another decision released after Reyes-Sanchez was
sentenced, that considerations of "disparity" do not authorize
sentences below the Guideline range (because such sentences
increase rather than reduce aggregate disparity). Similarly, we
have held that a judge's disagreement with how either federal
statutes or the Guidelines treat recidivist enhancements does
not justify lower sentences. See, e.g., United States v. Duncan,
413 F.3d 680, 683 (7th Cir. 2005).

     Although United States v. Booker, 543 U.S. 220 (2005),
gives district judges additional discretion in sentencing, that
discretion must be exercised against the background of legal
rules that influence sentences; nothing in Booker changes the
applicable substantive rules. See, e.g., United States v.
Miller, 450 F.3d 270 (7th Cir. 2006).

     The judgment of the district court is vacated, and the case
is remanded for resentencing consistent with this order and the
opinions cited here.